o f f i c e o f t h e c h i e f c o u n s e l department of the treasury i n t e r n a l r e v e n u e s e r v i c e w a s h i n g t o n d c date cc ita conex-122487-15 number release date uil 36b the honorable john p sarbanes u s house of representatives washington dc attention dear representative sarbanes ------------------- ----------------------- -------------- i apologize for the irs’s delay in responding to your letter dated date on behalf of your constituent expressed concern that health insurance marketplaces are sending taxpayers form 1095-a health insurance marketplace statement that shows the full social_security_number ssn address and date of birth for the taxpayer and the members of the taxpayer’s family enrolled in marketplace health insurance to help prevent fraud marketplaces should be required to black out the first part of the ssn and date of birth on the form 1095-a sent to taxpayers --------------- states that the law requires marketplaces to report to the irs the taxpayer_identification_number tin or date of birth if a tin is not available of the taxpayer the taxpayer’s spouse and all family members enrolled in a qualified_health_plan the marketplaces use form 1095-a to give taxpayers the information provided to the irs the regulations under sec_36b of the code allow marketplaces to use a truncated ssn or tin which has the first five digits replaced by xs or asterisks on the form 1095-a they send to taxpayers however they are not required to do so these rules are consistent with other information reporting rules permitting voluntary use of tins on information returns and other documents furnished to taxpayers conex-122487-15 i hope this information is helpful if you need further assistance please contact me -------------------- --------------------- --------------------- or at sincerely michael j montemurro chief branch office of associate chief_counsel income_tax and accounting
